PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-1483


ANGELA ENGLE HORNE,

                   Plaintiff - Appellant,

             v.

WTVR, LLC, d/b/a CBS6,

                   Defendant - Appellee.


                                     No. 17-1613


ANGELA ENGLE HORNE,

                   Plaintiff - Appellee,

             v.

WTVR, LLC, d/b/a CBS6,

                   Defendant - Appellant.


Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:16-cv-00092-JAG)


Argued: March 21, 2018                                        Decided: June 18, 2018


Before KEENAN, WYNN, and FLOYD, Circuit Judges.
Affirmed by published opinion. Judge Floyd wrote the opinion, in which Judge Keenan
and Judge Wynn joined.


ARGUED: Richard F. Hawkins, III, THE HAWKINS LAW FIRM, PC, Richmond,
Virginia, for Appellant/Cross-Appellee.  Conrad M. Shumadine, WILLCOX &
SAVAGE, PC, Norfolk, Virginia, for Appellee/Cross-Appellant. ON BRIEF: Brett A.
Spain, WILLCOX & SAVAGE, PC, Norfolk, Virginia, for Appellee/Cross-Appellant.




                                        2
FLOYD, Circuit Judge:

       On February 13, 2015, WTVR, LLC (“WTVR”) aired a news story about a county

school system hiring a felon in violation of a Virginia state law. The news story implied

that the felon lied about a prior criminal conviction on a job application, thereby

committing a Class 1 misdemeanor. However, Angela Engle Horne, the unidentified

felon in question, had disclosed her prior felony on her job application for the Director of

Budget & Finance for the county school system, and Dr. Bobby Browder, the then-

superintendent, knew of her felony conviction when he hired her.

       After the news story aired, Horne filed a defamation claim against WTVR. The

district court granted WTVR’s motion to have Horne considered a public official rather

than a private citizen for this claim. It is well settled that a public official cannot

“recover[] damages for a defamatory falsehood relating to his official conduct unless he

proves that the statement was made with ‘actual malice’―that is, with knowledge that it

was false or with reckless disregard of whether it was false or not.” New York Times Co.

v. Sullivan, 376 U.S. 254, 279–80 (1964). The district court granted WTVR’s motion for

a directed verdict, concluding that Horne failed to demonstrate that WTVR acted with

actual malice in airing the allegedly defamatory news story. Horne now appeals, arguing

that the district court erred in deeming her a public official, in granting WTVR’s motion

for a directed verdict, and also in denying her pre-trial motion to compel WTVR to

disclose the identity of its confidential source. WTVR cross-appeals, arguing that the

district court erred in denying its motion for summary judgment because the news story

was not reasonably capable of defaming Horne and is protected by the fair report

                                             3
privilege as a report of an official action. For the reasons that follow, we now affirm the

district court’s decision and dismiss WTVR’s cross-appeal.


                                             I.

       On July 19, 2014, Horne applied to be the Director of Budget & Finance for the

Prince George County School Board by filling out an online application. Where the

application asked whether she previously had been convicted of a felony, she answered

“Yes” and, as requested on the application, provided a short paragraph explaining her

prior conviction for conspiracy to possess with the intent to distribute methamphetamine.

The application did not ask Horne to certify that she had never been convicted of a felony

and did not indicate that felons were ineligible for employment.

      Browder conducted a series of interviews with Horne, during which Horne

specifically asked him several times about the impact of her felony conviction. Browder

represented that her previous felony conviction was not a hindrance to being hired.

Horne was then hired for the position and began on September 29, 2014. On February

10, 2015, however, Horne was terminated because her prior felony conviction was a

disqualifying factor under Virginia law.       Va. Code § 22.1-296.1(A).     Virginia law

prohibits a school system from hiring a convicted felon for any position, requires an

applicant to certify that he or she has not been convicted of a felony, and makes a false

statement about an offense a Class 1 misdemeanor. Id. 1


       1
           Virginia Code § 22.1-296.1(A) provides that:


                                              4
       On February 11 or 12, 2015, Wayne Covil, a senior reporter at WTVR, received a

five-minute phone call from a familiar, confidential source who relayed that a felon had

been hired and then fired from the school board office in Prince George County, and also

may have provided a partial name of the felon. Covil then interviewed Browder, whom

Covil had worked with for years on dozens of stories for WTVR. Browder told Covil

that due to school system policy he could not discuss personnel matters, including that he

could not confirm or deny that a felon was hired or fired.

       The conversation then shifted to the hiring process.       Browder conveyed that

applicants are hired, then a background check is completed that can take up to eight

weeks, and that prior convictions are sometimes discovered after the employee has begun

working.    Together, they reviewed Browder’s copy of the Virginia School Law

Deskbook―a book of school system policies and rules that includes a copy of the

Virginia Code. Pointing to the relevant statute in the Deskbook, Browder stated that it

was a Class 1 misdemeanor to provide false information on a school application. Id.

Covil testified that he believed Browder implied that the felon at issue had lied on her job

application by failing to disclose her prior felony.




       As a condition of employment for all of its public school employees,
       whether full-time or part-time, permanent, or temporary, every school
       board shall require on its application for employment certification (i) that
       the applicant has not been convicted of a felony or any offense involving
       the sexual molestation, physical or sexual abuse or rape of a child; and (ii)
       whether the applicant has been convicted of a crime of moral turpitude.
       Any person making a materially false statement regarding any such offense
       shall be guilty of a Class 1 misdemeanor . . . .

                                              5
       Shortly after the interview, Covil received an email from an anonymous source.

The email said:

       I am a Prince George county resident. On Monday, I anonymously sent
       letters to each of the school board members informing them that a
       convicted felon was hired by the school board office. I know this because
       this person also lives in Prince George and I know they are a felon. I also
       know they work as a Director at the Prince George School Board Office.
       My concern is, how did this happen? Any state employee must have a
       background check when hired so how was this overlooked? Who allowed
       this to happen? Shouldn’t someone take responsibility? Who at the School
       Board gave the OK to hire a felon. Virginia law states that a school
       division can not [sic] hire a convicted felon. This also happens at the same
       time the Superintendent gets a $10,000.00 raise. Is he really doing his job.

J.A. 910–11. WTVR’s News Director, Sheryl Barnhouse, emailed Covil and told him

“[w]e need to pursue” the story and to find out the name of the felon. J.A. 910. Covil

and Michael Bergazzi, an Executive Producer at WTVR, then tried unsuccessfully to

confirm the felon’s identity by searching the internet. After finding a woman Bergazzi

incorrectly thought may be the felon, Bergazzi told Covil to “ask your source if [the

felon] may have been convicted of a crime in Tennessee.” J.A. 908. Covil did not follow

up with his source. At some point after this, believing that Horne may be the felon based

on the informant’s initial tip, Covil tried to call Horne, but was unable to reach her. Covil

did not investigate further.

       On February 13, 2015, in its lead story for the 5:30 PM newscast, WTVR ran

Covil’s news story. It was titled, “Source: Convicted felon worked at school board

office in Central Va.,” and a banner across the bottom of the screen for the duration of the

broadcast read, “Felon Hired, Then Fired.” J.A. 928. A print version of the story was

also posted online. The story described that a felon had been hired to work in the school

                                             6
board office, and was no longer employed. Then, Covil held a copy of the Virginia

School Law Deskbook that includes the law regarding the school system’s hiring policy,

and shifted to a segment of the recorded interview with Browder explaining that the

background check occurs after the applicant is given a job offer, and that the background

check can reveal disqualifying information, including a felony conviction. The screen

then displayed a copy of the online application’s “yes” and “no” questionnaire for

applicants to identify whether they have been convicted of various crimes. The news

story ended by stating that it is a Class 1 misdemeanor to misrepresent one’s criminal

past in a school application while displaying the text of the relevant Virginia Code

provision. See Va. Code § 22.1-296.1(A). The news story did not identify Horne by

name or position, nor did it provide details of her prior conviction.

       Two months later, Horne filed suit against the school system and Browder. On

February 16, 2016, Horne filed this action against WTVR in federal court under diversity

jurisdiction pursuant to 28 U.S.C. § 1332, alleging that the news story defamed her.

Horne filed a pre-trial motion to compel WTVR to disclose the confidential source that

provided the initial tip for the story, which the court denied. WTVR moved to have

Horne deemed a “public official” and a “limited purpose public figure” for purposes of

the defamation claim. The court deemed Horne a “public official,” but declined to make

any finding as to whether she was a “limited purpose public figure.” WTVR moved for

summary judgment on several grounds, including that the news story was not reasonably

capable of defaming Horne and that the story was also protected by the fair report

privilege as a publication of an official statement from the school spokesperson. The

                                              7
court denied the motion for summary judgment. The case proceeded to trial, and at the

close of evidence, WTVR moved for a directed verdict. The court granted the motion,

concluding that Horne provided insufficient evidence that WTVR made the defamatory

statements with “actual malice,” as is required for defamation claims against public

officials.

       Horne now appeals, arguing that the district court erred in deeming her a public

official, in granting WTVR’s motion for a directed verdict, and also in denying her pre-

trial motion to compel WTVR to disclose the identity of its confidential source. WTVR

cross-appeals, arguing that the district court erred in denying its motion for summary

judgment because the news story was not reasonably capable of defaming Horne and is

protected by the fair report privilege as a report of an official action. We address each of

the parties’ arguments in turn.


                                            II.

                                            A.

       We first turn to Horne’s argument that the district court erred in granting WTVR’s

motion to deem Horne a “public official” for purposes of this defamation claim. 2 If


       2
         At Virginia common law, a statement is defamatory per se if it: (1) “impute[s] to
a person the commission of some criminal offense involving moral turpitude”; (2)
“impute[s] that a person is infected with some contagious disease”; (3) “impute[s] to a
person unfitness to perform the duties of an office or employment of profit, or want of
integrity in the discharge of the duties of such an office or employment”; or (4)
“prejudice[s] such person in his or her profession or trade.” Carwile v. Richmond
Newspapers, Inc., 82 S.E.2d 588, 591 (Va. 1954) (citations omitted). Allegedly
defamatory words are to be understood “according to the sense in which they appear to

                                             8
Horne is a public official for purposes of the news story, and if the defamatory statements

relate to her official conduct, she is required to demonstrate that WTVR acted with

“actual malice” rather than negligence in order to succeed on her defamation claim. See

New York Times, 376 U.S. at 279–80; CACI Premier Tech., Inc. v. Rhodes, 536 F.3d 280,

293 (4th Cir. 2008) (stating that the application of a state’s defamation law is limited by

the First Amendment, including by the “actual malice” standard announced in New York

Times, 376 U.S. at 279–80). We review the district court’s determination of whether an

individual is a “public official” and whether the “actual malice” standard applies de novo.

See Reuber v. Food Chem. News, Inc., 925 F.2d 703, 708 (4th Cir. 1991) (en banc). We

are satisfied that Horne is a public official and that the actual malice standard applies to

this defamation claim.

       The Supreme Court has held that the “public official” designation applies “at the

very least to those among the hierarchy of government employees who have, or appear to

the public to have, substantial responsibility for or control over the conduct of

governmental affairs.” Rosenblatt v. Baer, 383 U.S. 75, 85 (1966) (citations omitted);

see also Robert D. Sack, Sack on Defamation § 5:2.1, at 5–7 (5th ed. 2017) (“The public

official category is by no means limited to upper echelons of government. All important

government employees are subject to discussion by the people who employ them and by

others who would comment on their behavior.” (citations omitted)). Thus, a plaintiff



have been used,” and a defamatory charge may be made expressly or “by inference,
implication or insinuation.” Id. at 592 (citations omitted).


                                             9
with either actual or apparent substantial responsibility can be deemed a public official

for purposes of a defamation claim. See Rosenblatt, 383 U.S. at 85.

       In determining whether a plaintiff had apparent substantial responsibility, courts

examine whether “the public has an independent interest in the qualifications and

performance of the person who holds it, beyond the general public interest in the

qualifications and performance of all government employees . . . .” Id. at 86. In other

words, to find apparent authority, “[t]he employee’s position must be one which would

invite public scrutiny and discussion of the person holding it, entirely apart from the

scruting and discussion occasioned by the particular charges in controversy.” Id. at 86

n.13. This inquiry is guided by the facts of the case.

       Nevertheless, we find it helpful to review this Court’s interpretations of the

Supreme Court’s guidance, and, because we have infrequently faced this issue, we

supplement this understanding with the non-precedential decisions of other courts. In

Baumback v. American Broadcasting Companies, Inc., an unpublished case, this Court

concluded that a plaintiff was a public official with apparent substantial responsibility for

or control over government affairs related to timber sales because his publicly available

job descriptions “created the appearance that [his] governmental responsibilities were

significant,” and because his “prominent role in controlling timber sales . . . was

frequently in the news . . . .” 161 F.3d 1, 1998 WL 536358, at *4 (4th Cir. 1998)

(unpublished table decision) (per curiam). Other courts have deemed plaintiffs in similar

positions to be public officials. See, e.g., Fuller v. Brownsville Indep. Sch. Dist., No. B:

13-109, 2016 WL 3960563, at *13 (S.D. Tex. May 18, 2016) (Chief Financial Officer

                                             10
and budget administrator of a school district who was responsible for allocating and

tracking the district’s $500 million budget was a public official because “[t]he public

clearly would have an independent interest in the performance of this position,

irrespective of the identity of the occupant”); Davis v. Borskey, 660 So. 2d 17, 21 n.6 (La.

1995) (university purchasing agent who purchased items for the university under a state-

regulated purchasing process was a public official because he had “the authority to

negotiate financial transactions and handle significant amounts of university funds”);

Ferguson v. Union City Daily Messenger, Inc., 845 S.W.2d 162, 162, 167 (Tenn. 1992)

(plaintiff who held positions of “Director of Accounts and Budgets,” “Finance Director,”

and “Purchasing Agent” for county was a public official because he had actual and

apparent substantial responsibility over the conduct of the financial affairs of the county

and because “[t]he efficient management of financial matters is crucial to the proper

operation of government”); Carroll v. Jones, 74 Va. Cir. 466, 2008 WL 2594769, at *4

(Va. Cir. Ct. 2008) (“Director of Contracting for the Southeast RMC” who had authority

to award government contracts and spend funds on behalf of the United States was a

public official because “[i]mproper performance of governmental functions that involve

significant issues is something that would create a question that the public has a

significant interest in”).

       Conversely, in Arctic Company, Ltd. v. Loudoun Times Mirror, this Court

concluded that a company employed as a consultant to the county water authority for a

total of six months was not a “public official” because it “made no recommendations

[and] participated in no policy determinations” and was “purely a fact-finder exercising

                                            11
no judgment or discretion . . . .” 624 F.2d 518, 522 (4th Cir. 1980). Similarly, the First

Circuit concluded that a psychologist working at a Veterans’ Administration hospital who

“did not routinely supervise, manage, or direct government operations” was not a public

official. Kassel v. Gannett Co., Inc., 875 F.2d 935, 940 (1st Cir. 1989); see also Jenoff v.

Hearst Corp., 644 F.2d 1004, 1006 (4th Cir. 1981) (police informant was not a public

official, even disregarding his lack of formal governmental affiliation, because he played

a “very minor role” in governmental activities); Richmond Newspapers, Inc. v. Lipscomb,

362 S.E.2d 32, 37 (Va. 1987) (public school teacher was not a public official because

there had been no showing that she had “either influenced or even appeared to influence

or control any public affairs or school policy”).

       Here, given her title and job description, Horne had apparent substantial

responsibility over the school system’s finances. Although titles are not dispositive, the

title “Director of Budget & Finance” implies substantial control over the school system’s

budget and finances and, indeed, this position appears to be the top financial position in a

school system with a nearly $60 million budget. The Director of Budget & Finance job

description includes the overarching job goal “[t]o manage the financial, budgetary, and

purchasing affairs of the School Division in a prudent and effective manner.” J.A. 148.

According to the job description, the position also requires the employee to “be

comfortable presenting to the school board”; “negotiate with health and dental insurance

providers”; “[o]versee Sick Bank Committee”; “[p]lan, direct, and coordinate the

preparation of the School Division’s annual budget”; “make expenditure projections for

budget preparation”; “coordinate projections with budget”; and “[m]anage grants

                                             12
functions and approve reimbursement requests in state grant system[.]” J.A. 148–49.

Additionally, there is an entire chapter in the Virginia Code on “Public School Funds,”

including recordkeeping requirements, requirements to impose sufficient taxes to support

educational programs, and defining penalties for violations of spending laws, Va. Code

§ 22.1-89 to 22.1-95, indicating the importance of the budget to both the government and

the public.

       We are convinced that serving as the Director of Budget & Finance, thus, created

the appearance that Horne’s governmental responsibilities were significant and

necessarily involved discretion regarding several tasks as she managed the school

system’s financial affairs. This would, we believe, “invite public scrutiny and discussion

of the person holding it,” and provide “independent interest in the qualifications and

performance of the person” in that position. Rosenblatt, 383 U.S. at 86, 86 n.13.

       Horne argues that she lacked actual and apparent substantial responsibility and

control over governmental affairs because she did not make decisions about how to spend

funds but merely completed administrative functions in carrying out the budget created

by the superintendent and the school board, and also because she did not complete all the

functions proscribed in the job description. See also Appellant Br. 38 (stating that she

had “no access to the public purse,” “did not handle funds,” and “did not have the power

to change the budget line items”); id. at 41 (stating that she only made one comment at a




                                           13
school board meeting and did so “as an adjunct to Browder”). 3           This argument is

unavailing. It is unnecessary for each task that the Director of Budget & Finance must

complete to invite public scrutiny, and it is sufficient under these facts that the position

itself invites scrutiny, regardless of whether Horne completed each anticipated task in her

brief four months in the job. Consequently, we conclude that Horne is a “public official”

because she has apparent substantial responsibility and control over the school system

budget and finances. 4

       Having determined that Horne is a “public official,” we must determine whether

the allegedly defamatory statements relate to Horne’s official conduct such that the

“actual malice” standard applies. See New York Times, 376 U.S. at 279–80. This inquiry

is easily satisfied. In Garrison v. Louisiana, the Supreme Court stated that “anything

which might touch on an official’s fitness for office is relevant” to his official conduct.

379 U.S. 64, 77 (1964); see also Gertz v. Robert Welch, Inc., 418 U.S. 323, 344–45



       3
         Horne also argues that she did not have greater access to the media to counter the
defamation claim than private individuals enjoy, weighing against deeming her a public
official for this claim. Access to the media is only one factor courts can consider,
however, and is not dispositive of the question. See Gertz v. Robert Welch, Inc., 418 U.S.
323, 344–45 (1974). In any event, it appears that the Director of Budget & Finance has
greater access to the media than a private individual would enjoy. Horne admits that the
superintendent is the direct media contact for the school system, and the record indicates
that the Director of Budget & Finance keeps in close contact with the superintendent.
These facts, alone, suggest that Horne’s position has access to the media, despite that this
particular controversy involved the superintendent.
       4
          We decline to determine whether Horne also had actual substantial authority as
the Director of Budget & Finance, an independent ground for deeming her a public
official for purposes of this defamation claim. See Rosenblatt, 383 U.S. at 85.


                                            14
(1974) (stating that society’s interest in a public official “is not strictly limited to the

formal discharge of official duties”). The Supreme Court expanded on this holding in

Monitor Patriot Co. v. Roy by asserting that a criminal charge can never be irrelevant to

an official’s fitness for office for purposes of applying the “actual malice” standard in

defamation cases. 401 U.S. 265, 277 (1971); see also Ocala Star-Banner Co. v. Damron,

401 U.S. 295, 300 (1971) (holding that a perjury charge against a local mayor and

candidate for a county elective post is relevant to his fitness for office). Thus, the

statement that Horne committed a Class 1 misdemeanor by lying on her job application

relates to her official conduct because this criminal charge is relevant to her fitness for

office.

          Therefore, we hold that the district court did not err in determining that Horne was

a “public official” for this defamation claim, that the defamatory statements related to her

official conduct, and that consequently Horne was required to prove that WTVR acted

with “actual malice” to succeed on her claim. 5


          5
         We need not address WTVR’s contention that the district court erred in declining
to address its motion that Horne be declared a “limited purpose public figure,” as this is
an alternative ground for applying the “actual malice” standard, and we have already
determined that the “actual malice” standard applies to this defamation claim. See CACI,
536 F.3d at 293 (stating that the “actual malice” standard from New York Times, 376 U.S.
at 279–80, applies to defamation claims brought by public officials and public figures);
see also Curtis Publ’g Co. v. Butts, 388 U.S. 130, 134 (1967) (describing “public
figures,” generally, as those that are “involved in issues in which the public has a justified
and important interest”); Foretich v. Capital Cities/ABC, Inc., 37 F.3d 1541, 1552 (4th
Cir. 1994) (describing “limited purpose public figures” as those “who voluntarily inject
themselves into a particular public controversy and thereby become public figures for a
limited range of issues” (citation omitted)).


                                               15
                                            B.

       Next, Horne argues that the district court erred in concluding that she presented

insufficient evidence that WTVR made the defamatory statements with “actual malice”

and, thus, erred in granting WTVR’s motion for a directed verdict on that basis. We

disagree.

       This Court reviews the grant of a Rule 50(a) motion for a directed verdict de novo.

Malone v. Microdyne Corp., 26 F.3d 471, 475 (4th Cir. 1994). “In considering a motion

for a directed verdict, the court must construe the evidence in the light most favorable to

the party against whom the motion is made.” Parker v. Prudential Ins. Co. of Am., 900
F.2d 772, 776 (4th Cir. 1990) (citation omitted). “Unless there is substantial evidence to

support the verdict asked of the jury, the reviewing court must direct the verdict upon

request.  As a consequence, the case should be withdrawn from the jury when any verdict

in favor of the nonmoving party necessarily will be premised upon speculation and

conjecture.” Gairola v. Va. Dep’t of Gen. Servs., 753 F.2d 1281, 1285 (4th Cir. 1985)

(citations & internal quotation marks omitted).

       This Court also reviews whether there was sufficient evidence of “actual malice”

de novo. See Harte–Hanks Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 685 (1989).

A public official cannot “recover[] damages for a defamatory falsehood relating to his

official conduct unless he proves that the statement was made with ‘actual malice’―that

is, with knowledge that it was false or with reckless disregard of whether it was false or

not.” New York Times, 376 U.S. at 279–80; see also CACI, 536 F.3d at 293. Under the

actual malice standard, a plaintiff must prove that the defendant had a particular,

                                            16
subjective state of mind at the time the statements were made.         See St. Amant v.

Thompson, 390 U.S. 727, 731 (1968) (“There must be sufficient evidence to permit the

conclusion that the defendant in fact entertained serious doubts as to the truth of his

publication.”); CACI, 546 F.3d at 300 (“[T]here must be sufficient evidence to permit the

conclusion that the defamatory statement was ‘made with [a] high degree of awareness of

[its] probable falsity.’ ” (quoting Garrison, 379 U.S. at 74) (alterations in original)).

“The Supreme Court has made ‘clear that reckless conduct is not measured by whether a

reasonably prudent [person] would have published [or spoken], or would have

investigated before publishing [or speaking].’ ” CACI, 546 F.3d at 300 (quoting St.

Amant, 390 U.S. at 731) (alterations in original). “[T]he failure to investigate, ‘where

there was no reason to doubt the accuracy of the sources used . . . cannot amount to

reckless conduct.’ ” Church of Scientology Int’l. v. Daniels, 992 F.2d 1329, 1334 (4th

Cir. 1993) (quoting Reuber, 925 F.2d at 716). However, “[r]ecklessness may be found

where there are obvious reasons to doubt the veracity of the informant or the accuracy of

his reports.” CACI, 546 F.3d at 300 (quoting Fitzgerald v. Penthouse Int’l, Ltd., 691 F.2d
666, 670 (4th Cir. 1982)).

      Horne asserts that WTVR published the news story with “actual malice” by

publishing the story with reckless disregard for the truth. Horne’s arguments can be

distilled as follows: (1) that WTVR failed to properly investigate whether the felon lied

on her job application, and, (2) alternatively, that WTVR intentionally ignored a better

story—that the superintendent knew of her felony and hired her in violation of state

law—in order to avoid having to redo the completed story implying she lied. Neither

                                           17
argument is convincing.

       We conclude that Horne did not provide sufficient evidence of “actual malice” to

allow this claim to proceed to a jury. WTVR had a history of working with Browder and

receiving accurate information from him on dozens of stories over several years,

weighing in favor of his veracity and giving credence to Covil’s testimony that he

believed Browder implied that Horne lied on her application, and that he believed

Browder was telling the truth. Covil also testified that the confidential source who

provided the initial tip for this story was a trusted source. Thus, with “no reason to doubt

the accuracy of the sources used,” WTVR’s failure to investigate every potential lead

“cannot amount to reckless conduct.” Church of Scientology Int’l., 992 F.2d at 1334

(quoting Reuber, 925 F.2d at 716); see also CACI, 546 F.3d at 300.

       Horne’s argument that WTVR intentionally ignored the better story also fails. Her

assertion hinges on the claim that the email from the anonymous source caused WTVR to

entertain doubts as to the truth of the story that the felon lied on her application, and

doubts as to Browder’s credibility, either of which she claims is sufficient for finding

actual malice. However, within the context of the story’s creation from trusted sources,

the email from the anonymous source does not provide “obvious reasons to doubt the

veracity of the informant or the accuracy of his reports” because it can be read as

supporting the narrative of a felon being hired after lying on the application. CACI, 546
F.3d at 300 (emphasis added) (quoting Fitzgerald, 691 F.2d at 670); see also Rosenblatt,
383 U.S. at 79 (rejecting a reading of a newspaper column as implying peculation when it

“could also be read, in context, merely to praise the present administration”).

                                            18
       Horne also argues that the email from Barnhouse, WTVR’s News Director, telling

Covil to pursue the story and find out the name of the felon, and the email from Bergazzi,

an Executive Producer at WTVR, telling Covil to ask his source whether the underlying

felony was from Tennessee, both indicate that WTVR either should have investigated

further or had doubts about the truth of the story. These emails do not provide clear and

convincing evidence that the allegedly defamatory statements were “made with [a] high

degree of awareness of [its] probable falsity.” CACI, 546 F.3d at 300 (quoting Garrison,
379 U.S. at 74). Additionally, as both parties have noted, the truth is a better news

story―that the school system knowingly hired a felon in violation of state law. Without

evidence to the contrary, common sense counsels that WTVR did not purposely avoid

researching the better story to simply avoid having to “re-do their already completed

story.” Appellant’s Br. 51.

       In sum, Horne has not submitted evidence indicating that WTVR acted with

reckless disregard for the truth, or evidence that WTVR entertained any doubts as to the

veracity of the story or Browder’s credibility. Thus, even viewed in the light most

favorable to Horne, no reasonable jury could find, by clear and convincing evidence, that

WTVR made the defamatory statements with “actual malice.” Therefore, we hold that

the district court did not err in granting WTVR’s motion for a directed verdict.

       Because our affirmance of the district court’s grant of WTVR’s motion for a

directed verdict is dispositive in this case, we decline to address WTVR’s argument on

cross-appeal that the district court erred in denying its motion for summary judgment

because the news story was not reasonably capable of defaming Horne, see Hatfill v. N.Y.

                                            19
Times Co., 416 F.3d 320, 330 (4th Cir. 2005); Carwile v. Richmond Newspapers, Inc., 82
S.E.2d 588, 591 (Va. 1954), and decline to address WTVR’s contention that the district

court erred in determining that the fair report privilege did not apply to the news story,

see Chapin v. Knight-Ridder, Inc., 993 F.2d 1087, 1097 (4th Cir. 1993) (stating that the

fair report privilege applies to “press reports of official actions or proceedings, so long as

the report was accurate and either complete or fairly abridged” (citing Restatement

(Second) of Torts § 611 (1977))).

                                             C.

       Horne also asserts that the district court erred in denying her pre-trial motion to

compel WTVR to disclose the identity of its confidential source. We again disagree.

This Court reviews a denial of a motion to compel for abuse of discretion. See Ashcroft

v. Conoco, Inc., 218 F.3d 282, 287 (4th Cir. 2000).

       This Court recognizes a qualified “journalist’s privilege” that protects the media

from revealing confidential sources, including in public official defamation cases. See

LaRouche v. Nat’l Broad. Co., Inc., 780 F.2d 1134, 1139 (4th Cir. 1986); see also Brown

v. Commonwealth of Virginia, 204 S.E.2d 429, 431 (Va. 1974). A plaintiff must satisfy

the three-part balancing test set forth in LaRouche to overcome this privilege: “(1)

whether the information is relevant, (2) whether the information can be obtained by

alternative means, and (3) whether there is a compelling interest in the information.”

LaRouche, 780 F.2d at 1139 (citation omitted); see also Ashcroft, 218 F.3d at 287

(describing the “reporter’s privilege” and applying the test from LaRouche).

       Horne argues that the district court should have compelled WTVR to reveal the

                                             20
confidential source that provided Covil the initial tip that a felon was hired and then fired

by the school system. The district court denied the motion after determining that Horne

failed to provide a sufficiently compelling interest in the source’s identity because “[t]he

plaintiff admits her conviction, her hiring, and her firing,” and “[h]er allegations of

defamation come not from the underlying facts provided by the confidential source, but

from how the defendant told the story.” J.A. 592. Horne counters by alleging that

revealing the identity of the confidential source may provide evidence of “actual malice”

in that the source may have known that Horne did not lie on her job application or the

source may be untrustworthy. However, there is no evidence that disclosure of the source

would reveal this information―it is merely speculation.

       Therefore, we conclude that the district court did not abuse its discretion in

denying Horne’s motion to compel disclosure of the confidential source because Horne

did not provide a sufficiently compelling interest in the identity of the source to overcome

the competing First Amendment concerns.


                                            III.

       For the aforementioned reasons, the judgment of the district court is hereby

                                                                               AFFIRMED.




                                             21